DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-17 are pending.
Claims 18-22 have been cancelled. 
In the response filed November 22, 2022,  Applicants have elected Group I, claims 1-11, without traverse. Applicants also identify the compound, Dianhydrogalactitol (DAG),  as the preferred species.  The compound is depicted as follows:
 
    PNG
    media_image1.png
    169
    368
    media_image1.png
    Greyscale
.
Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.
Based upon the response filed November 22, 2022 and the examination of the elected species, the election to a single disclosed species is withdrawn; however, the restriction  requirement is maintained.   
Claims 12-17 are withdrawn from consideration.  These claims are drawn to non-elected subject matter. These claims have not been cancelled. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating diffuse intrinsic pontine glioma (DIPG) in a patient wherein a therapeutically effective quantity of dianhydrogalactitol, diacetyldianhydrogalactitol, or dibromodulcitol  is administered, does not reasonably provide enablement for treating diffuse intrinsic pontine glioma (DIPG) in a patient wherein a therapeutically effective quantity of an alkylating hexitol compound is administered.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.
Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546. The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
1) 	The nature of the invention:
The instant invention reads upon a method of treating DIPG in a patient wherein a therapeutically effective quantity of an alkylating hexitol compound is administered. See claims 1-3.
2) 	The state of the prior art:
Reference U (Erdélyi-Tóth et al, cited by the Examiner) shows a phase I trial with an alkylating agent, diacetyldianhydrogalactitol.  In the study, alkylating hexitols are observed in the body.  For the investigation, patients with disseminated cancer but having normal kidney and liver functions were selected.  The study describes the pharmacokinetics behavior of DADAG and DAG in patients.   There is no mention of dibromodulcitol in the study.  
3) 	The predictability of lack thereof in the art: 
	The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In Figure 5, page 261, Reference U shows the behavior of DADAG and DAG.  The cause of the poor correlation between the average mean plasma concentration of DADAG and DAG is unclear.  The dose-concentration plot exhibited a disproportionately slow plasma level increase above 300-500 mg/m2 which is a phenomenon.  
There is no reasonable basis for assuming that all alkylating compounds embraced by the claims will all share the same physiological properties of the compound of Reference U.  Alkylating hexitol compounds are so structurally dissimilar (ring or chain) as to be chemically non-equivalent and there is no basis in the prior art for assuming the same.  
4)      The amount of direction or guidance provided and

5)      The presence, or absence, of working examples:
 
At pages 17-20, the specification cites the effects of dianhydrogalactitol (DAG or VAL-083) alone or in combination with AZD1775 in 3 cell lines, SF10693, SF8628, and NEM 157. 
Although the specification directs the skilled artisan to a specific chemical compound, the application is silent with regard to selection of the additional alkylating hexitol compounds.  
Applicant fails to set forth the criteria that structurally defines, or identifies, those alkylating hexitol compounds that treats DIPG.  Applicant fails to provide information allowing the skilled artisan to ascertain these compounds without undue experimentation. 
6) 	The breadth of the claims: 
The instant claims read on alkylating hexitol chemical compounds to treat DIPG.   Absent guidance with regard to the structural nature of those alkylating hexitol compounds possessing the recited activity, each compound must be identified by experimentation in every case. Applicants fail to provide information sufficient to identify the structural formulas of those compounds useful to practice the claimed invention, absent undue experimentation.
7)  	The quantity of experimentation necessary:
The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. 
Absent exemplification providing guidance as to these alkylating hexitol compound herein envisioned, the instant specification fails to place those compound classes possessing various structural formulas requiring specific physiological treatment activity for the brain cancer, into the skilled artisan’s possession, absent undue experimentation.
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which cancer can be treated by the compound encompassed in the instant claims, with no assurance of success.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102)(a)(1) as being clearly anticipated by Chiuten et al (Reference V, cited by the Examiner).
The instantly claimed invention is taught. Reference V teaches 3 hexitol derivative useful in treating cancers.  At page 445, 2nd column, see Table 4.  In Table 4, DBD and DAG was evaluated in brain tumors.    
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Weitman et al (Reference W, cited by the Examiner).
The instantly claimed invention is taught. Reference W teaches DAG is a Phase 1 agent useful in treating brain tumors. At page 2, see Table 1.  At page 4, see Table 2.  Table 2 compares the dosage for the pediatric and adult patient.    
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Del Mar Pharmaceuticals [WO 2017/042634 (Reference N, cited by the Examiner)].
           The instantly claimed invention is taught.  At page 15, [paragraph 0043],   Reference N teaches DAG is useful in treating glioblastoma.  At page 46, [paragraph 0139],  childhood glioblastoma is taught.  At page 50, paragraph [0146] drug combinations are taught.   At page 233, paragraph [0665], Figure 11 shows the S/G2 phase cell cycle.
   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Del Mar Pharmaceuticals [WO 2017/042634 (Reference N, cited by the Examiner)] in view of Reference X, cited by the Examiner.) 
	Reference N teaches the alkylating hexitol compounds useful in treating glioblastoma.  At page [0047], [paragraph 0047]. see the preferred compound.  At page 15, [paragraph 0043], Reference N teaches DAG is useful in treating glioblastoma.  At page 46, [paragraph 0139],  childhood glioblastoma is taught.  At page 233, paragraph [0665], Figure 11 shows the S/G2 phase cell cycle.  At page 50, paragraph [0146] drug combinations are taught; however,  the inhibitor of WEE1 tyrosine kinase is not taught.   
Reference X teaches WEE1 kinase useful in the treatment of diffuse intrinsic pontine glioma (DIPG).  At page 141, 2nd column, MK-1775 is a promising WEE1 inhibitor.  A phase 1 study of oral MK-1775 with gemcitabine, cisplatin, or carboplatin reported good tolerance and strong engagement.   
The difference between the instantly claimed invention and the prior art invention is the selection for the named inhibitor useful in treating diffuse intrinsic pontine glioma (DIPG) with an alkylating hexitol compound.    
Based upon the teaching of References N and X, it would have been obvious to one of ordinary skill in the art to substitute MK-1775 as the WEE1 inhibitor to treat glioblastoma.  The claimed invention is similar to the combination therapy administered for Reference N in treating DIPG. One would have been motivated to formulate the alkylating hexitol compound of Reference N in combination with Reference X with a reasonable expectation of success that development of the method of treating DIPG as instantly claimed would not change the properties of the claimed invention in a significant way.  
The instant obviousness rejection is based on the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves close structural similarity of the instantly claimed compounds to the prior art compounds and the common utility shared among the compounds. See MPEP 2144(II). 
The Information Disclosure Statement filed April 30, 2021 has been considered.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                     
                                                                                   /Zinna Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


Znd
12.08.2022